Citation Nr: 0826547	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Audiological evaluation in August 2004 revealed that the 
veteran had Level I hearing for the right ear and the left 
ear.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155, 5107 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Following receipt of the veteran's original service 
connection claims, a duty to assist letter was issued to him 
in July 2004.  That letter advised the veteran of VA's duty 
to assist him in developing his claims for service connection 
and of the types of evidence he could submit to substantiate 
his claims (i.e., medical records for treatment since 
service, etc). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that proper 
section 5103(a) notice includes notice as to the degree of 
disability aspect of the claim).  With the 
initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in March 2006 provided 
such notice.  That letter advised the veteran that he could 
submit evidence showing his service-connected disabilities 
had increased in severity, and that such evidence might be a 
statement from his doctor or lay statements as to personal 
observations.  He was also asked to provide VA with 
information as to where he had received medical treatment.  
He was again advised of VA responsibilities in developing his 
claims, and he was also advised how VA determines the 
appropriate disability rating to assign to a service-
connected disability and how VA determines the effective 
date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claims were adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claims had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claims 
somehow affected the fairness of the following proceedings.  
Accordingly, the duty to notify has been fully met in this 
case and the Board may proceed.

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran was also afforded a VA examination in August 2004 
in connection with his claim.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  As noted, the RO provided the veteran an appropriate 
VA examination in August 2004.  In the July 2008 informal 
hearing presentation, the veteran's representative contended 
that another VA examination was warranted due to the 
degenerative nature of the veteran's hearing loss.  However, 
as will be discussed more thoroughly below, there is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Further, the VA examination report addresses the rating 
criteria and is adequate upon which to base a decision.

Regarding the claim for an increased evaluation for tinnitus, 
the Board notes that the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  The veteran's claim for an increased rating for 
tinnitus is being denied as a matter of law; therefore, the 
VCAA has no effect on that portion of the appeal.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
bilateral hearing loss under 38 C.F.R.§§  4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in August 2004, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
55
70
LEFT
25
45
65
70

The veteran's average pure tone threshold was 43.75 decibels 
in his right ear and 51.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  The 
results of the August 2004 VA examination correspond to Level 
I hearing for the right ear and left ear in Table VI.  When 
those values are applied to Table VII, a 0 percent disability 
evaluation would be assigned under the provisions of 38 
C.F.R. § 4.85.  

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on the 
August 2004 VA examination.  Furthermore, the application of 
38 C.F.R. § 4.86 would not yield a higher evaluation.  

The Board notes that the private treatment records from P.M. 
dated in 2004 contain audiograms and speech recognition 
scores.  However, there was no interpretation of the 
audiometric readings contained on the graphs.  Moreover, the 
report did not indicate what sort of speech audiometry 
testing was done.  For VA purposes, the Maryland CNC Test 
must be used, as noted above.  38 C.F.R. § 3.385.  The Board 
also notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  As such, these findings cannot be 
considered.  Thus, the Board finds that the current 
noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at any time during the pendency of his appeal.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

2.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected bilateral hearing loss and tinnitus have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In this regard, the Board acknowledges the 
veteran's contentions made in his October 2005 Form 9 that he 
had pain in both ears and a feeling of pressure.  The Board 
also notes the December 2004 letter from Dr. R.L.P. of P.M. 
in which he indicated that a procedure performed on the 
veteran's left ear did not significantly improve the 
veteran's tinnitus and that his hearing loss was extremely 
bothersome despite using hearing aids.  However, after 
reviewing the evidence of record including the records from 
P.M., the Board finds that the available evidence does not 
support a referral for extraschedular consideration.  

In particular, records from P.M. indicated that the veteran 
first complained of an acute onset of hearing loss in his 
left ear in August 2004.  The veteran reported a fullness in 
his left ear, tinnitus, and headaches, which the examiner 
concluded were unrelated to his left ear.  An MRI scan was 
interpreted as normal and the veteran was given a 
intratympanic dexamethasone perfusion procedure.  In 
contrast, following the August 2004 VA examination, which was 
administered after the veteran first complained of the 
aforementioned symptomatology at P.M. earlier in the month, 
the examiner specifically indicated that the results of the 
examination did not require medical follow-up.  The examiner 
also commented that these results were consistent with 
results obtained by in July 2004.  In any event, in a 
September 2004 notation from P.M., it was noted that although 
the veteran was still having a feeling of fullness in his 
left ear and decreased hearing, his tinnitus was better and 
his audiogram looked significantly better.  In fact, the 
examiner did not recommend any further work up than an RPR 
and a repeat audiogram in three months.  Moreover, a December 
2004 entry did not indicate any increased hearing loss or 
tinnitus.  The Board finds it significant that although Dr. 
R.L.P. opined that the veteran would continue to have 
problems as his hearing loss and tinnitus worsen, there was 
no indication that his hearing loss and tinnitus have 
impacted his ability to work.

Additionally, the veteran has stated that he has difficulty 
with hearing the television and that his hearing was 
interfering with basic communication needs.  However, the 
evidence does not demonstrate that his daily life was 
impacted in a way to warrant extraschedular evaluation.  Cf 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Importantly, 
none of the examiners have indicated that since the veteran 
received hearing aids he has had difficulty communicating.  
As such, the evidence does not reflect that the veteran's 
hearing loss and tinnitus affect his daily life in an unusual 
or exceptional way.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected bilateral hearing loss and 
tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


